—Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Plaintiff commenced this action in her capacity as administrator of the estate of Anthony Williams and as the mother and natural guardian of Shiheda Jana Williams. The verified complaint alleges that Shiheda is the daughter of plaintiff and Anthony Williams, who was killed by a City of Buffalo police officer. The IAS Court denied the application of defendants City of Buffalo and City of Buffalo Police Department to inspect Family Court records relating to the paternity petition filed by plaintiff alleging that Williams was Shiheda’s father. The records sought by defendants are relevant to a matter placed in litigation by plaintiff, namely, the identity of Shiheda’s father. Plaintiff waived any privilege over matters protected by section 166 of the Family Court Act by placing those matters in litigation (see, Holmes v DeVincenzo, 163 AD2d 594; Freeman v Corbin Ave. Bus Co., 60 AD2d 824, lv denied 44 NY2d 649). Additionally, the purpose of section 166, preventing public dissemination of information relating to family problems, will not be furthered by denying defendants access to the file (see, People v Hunter, 88 AD2d 321; Matter of J. Children, 101 Misc 2d 479). Thus, we modify the order by granting defendants City of Buffalo and City of Buffalo Police Department review of the Family Court records relating to the paternity proceeding, including the transcript of the hearing, and by directing defendants to maintain the documents in confidence and not to permit their review or removal by anyone not privy to the instant litigation (see, Gray v State of New York, 130 Misc 2d 65, 68). (Appeal from Order of Supreme Court, Erie County, Fudeman, J.—Discovery.) Present —Denman, P. J., Green, Lawton, Fallon and Boehm, JJ.